Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-10 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention provides a pixel circuit including: a driving transistor and a voltage control circuit; wherein in the voltage control circuit, at least one transistor directly coupled to a gate of the driving transistor is an oxide thin film transistor.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of records.  The subject matter not found was a pixel circuit including, inter alia, 
the voltage control circuit comprises: a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor and a second capacitor; 
the second electrode of the driving transistor is coupled to the first terminal of the light emitting device through the sixth transistor; 
a control electrode of the first transistor is coupled to a second control signal line, a first electrode of the first transistor is coupled to a second power supply terminal, and a second electrode of the first transistor is coupled to the gate of the driving transistor; 
a control electrode of the second transistor is coupled to a third control signal line, a first electrode of the second transistor is coupled to the second electrode of the driving transistor, and a second electrode of the second transistor is coupled to the gate of the driving transistor; 
a control electrode of the third transistor is coupled to the gate line, a first electrode of the third transistor is coupled to the data line, and a second electrode of the third transistor is coupled to a first terminal of the second capacitor; 

a control electrode of the fifth transistor is coupled to a fourth control signal line, a first electrode of the fifth transistor is coupled to the second power supply terminal, and a second electrode of the fifth transistor is coupled to the first terminal of the second capacitor; 
a control electrode of the sixth transistor is coupled to the fourth control signal line, a first electrode of the sixth transistor is coupled to the second electrode of the driving transistor, and a second electrode of the sixth transistor is coupled to the first terminal of the light emitting device; 
a second terminal of the second capacitor is coupled to the gate of the driving transistor; and 
at least one of the first transistor and the second transistor is the oxide thin film transistor, of claim 1 (see C2, DTFT, T1, T2, T3, T4, T5 and T6; fig. 4).
Kim et al. (US 2017/0329189) teaches a pixel circuit 500 (fig. 5A) in which various combinations of LTPS TFTs and oxide TFTs can be made. To be specific, LTPS TFTs are basically used as the TFTs S2, S3 and DT of the pixel circuit 500. An oxide TFT having an excellent voltage holding ratio may be used as the first switching TFT S1 as a switching TFT required to have a holding characteristic. One terminal of the first switching TFT S1 as an oxide TFT is connected to a gate electrode of the driving TFT DT. Accordingly, the first switching TFT S1 can minimize the leakage current in the pixel circuit 500 due to an excellent off-current characteristic of the oxide TFT. Thus, when the pixel circuit 500 operates, the efficiency of the data voltage Vdata is improved.  However, Kim does not teach nor suggest the pixel structure as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628